United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.L., Appellant
and
DEPARTMENT OF THE NAVY, NAVY
FACILITIES ENGINEERING COMMAND,
Colts Neck, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1209
Issued: December 4, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 9, 2012 appellant, through his attorney, filed a timely appeal from a January 18,
2012 schedule award decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the schedule award decision.
ISSUE
The issue is whether appellant has greater than three percent impairment of the right
lower extremity.
On appeal, appellant’s attorney asserts that, at a minimum, a conflict in medical evidence
had been created between the opinions of the attending physician and an OWCP medical adviser
regarding the degree of appellant’s right lower extremity impairment.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On July 28, 2003 appellant, then a 48-year-old welder/boiler plant operator, filed a
traumatic injury claim, alleging that he injured his right knee on July 23, 2003 while kneeling on
the floor of a boxcar. The claim was accepted for right knee sprain, effusion of joint of the right
lower leg, chondromalacia of right patella, aggravation of osteoarthrosis of right leg and tear of
right medial cartilage or meniscus. Appellant has not worked since August 8, 2003. On May 6,
2004 Dr. Marc S. Zimmerman, a Board-certified orthopedic surgeon, performed arthroscopic and
chondroplastic surgery. Appellant was placed on the periodic compensation rolls and remained
on wage-loss compensation until September 30, 2010 when he retired.2 He elected retirement
benefits effective October 1, 2010.
On June 3, 2011 appellant filed a schedule award claim and submitted a January 20, 2011
report in which Dr. David Weiss, an attending osteopath, advised that appellant had reached
maximum medical improvement. He noted his review of medical records including diagnostic
studies. Dr. Weiss advised that a January 11, 2011 right knee x-ray demonstrated significant
osteophytic changes at the distal femur and proximal lateral tibia with well-preserved joint
spaces showing no narrowing or collapse. He provided right knee examination findings and
advised that appellant had a lower extremity activity scale score of 73 percent. Dr. Weiss
diagnosed post-traumatic internal derangement to the right knee, post-traumatic chondromalacia
patella to the right knee, status post arthroscopic surgery to the right knee with patellofemoral
chondroplasty on May 6, 2004 and aggravation of preexisting and age-related osteoarthritis of
the right knee. He advised that, in accordance with the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides),3 under Table
16-3, Knee Regional Grid, appellant had a class 2 impairment right knee impairment, with a
default rating of 20 percent. Dr. Weiss found that under Table 16-6, Table 16-7 and Table 16-8,
appellant had a functional history score of 3, physical examination score of 1 and a clinical
studies score of 4. He then applied the net adjustment formula and concluded that appellant had
a 24 percent impairment of the right lower extremity.
In a July 20, 2011 report, Dr. Craig Uejo, Board-certified in preventive and occupational
medicine and an OWCP medical adviser, indicated that maximum medical improvement was
reached on January 21, 2011. He disagreed with Dr. Weiss’ impairment rating, stating that it
was unclear what diagnosis he had used to evaluate appellant. Dr. Uejo reported that a
November 17, 2000 magnetic resonance imaging (MRI) scan of the right knee showed a full
thickness cartilage defect in the patellofemoral joint and a partial thickness cartilage defect in the
primary knee joint medial compartment. He indicated that, while the A.M.A., Guides provides
ratable impairment for a full-thickness cartilage defect in the patellofemoral joint, it does not
provide any ratable impairment for partial-thickness cartilage defects, as noted in the primary
knee joint for this case. The medical adviser stated that therefore appellant’s rating would be
based on a diagnosis of patellofemoral arthritis. He went on to state that he disagreed with
Dr. Weiss’ assignment of a class 2 impairment because, assuming Dr. Weiss based his
impairment rating on a diagnosis of patellofemoral arthritis, the arthritis section of the A.M.A.,
2

Appellant received a $25,000.00 retirement incentive when he retired.

3

A.M.A., Guides (6th ed. 2008).

2

Guides required a finding of “no cartilage interval” to assign class 2 and he provided no joint
space measurements of the patellofemoral joint and indicated that the primary knee joint had
normal joint space measurements. Dr. Uejo advised that he personally reviewed the right knee
x-ray films and compared them with a left knee study also performed on January 11, 2011. He
indicated that his review showed significant osteophytic changes at the distal femur and proximal
lateral tibia and that the joint spaces were well preserved with no narrowing or collapse of either
the medial or lateral joint compartments. Dr. Uejo opined that, since there was no evidence of
x-ray narrowing of the primary or patellofemoral knee joints, Dr. Weiss’ impairment was not
supportable. The medical adviser indicated that, under Table 16-3, appellant had a class 1 rating
for the diagnosis of patellofemoral arthritis, which had a default score of three percent, stating
that this was based on the November 17, 2009 MRI scan finding of a full thickness articular
cartilage defect. He assigned a grade 1 modifier for functional history, rather than a grade 3
functional history modifier assigned by Dr. Weiss, explaining that grade 1 was more consistent
with Dr. Weiss’ observation that appellant ambulated with a noticeable right leg limp but did not
indicate that he used assistive devices such as a cane or crutch. Dr. Uejo agreed with Dr. Weiss
that appellant had a grade 1 modifier for physical examination and found that a modifier for
clinical studies was not applicable as the A.M.A., Guides indicated that it was to be excluded for
a diagnosis in the arthritis section. The medical adviser applied the net adjustment formula and
concluded that appellant had three percent right leg impairment.
By decision dated July 21, 2011, OWCP granted appellant a schedule award for three
percent impairment of the right lower extremity, for a total of 8.64 weeks, to run from January 20
to March 21, 2011.
On July 27, 2011 appellant, through his attorney, requested a hearing. In an October 17,
2011 treatment note, Dr. Zimmerman advised that he had reviewed the impairment ratings
submitted by Dr. Weiss and Dr. Uejo.4
At the hearing, held on November 16, 2011, appellant described the July 23, 2003
employment injury and his current medical condition. He testified that, because of weakness, he
wore a knee brace 50 percent of the time and had difficulty on stairs, sitting and standing for too
long and sleeping, due to pain. Appellant indicated that he could no longer participate in
recreational activities such as walking on the beach, jet skiing, playing golf, riding a bicycle or
playing in a band. His attorney argued that a conflict in medical evidence had been created.
Subsequent to the hearing appellant submitted a November 8, 2011 x-ray of the right
knee that was interpreted by Dr. George Hobbs, a Board-certified radiologist, as showing
moderate patellofemoral arthritis characterized by subchondral sclerosis and osteophytosis. He
noted mild osteophytosis about the lateral compartment and identified no significant joint space
narrowing within the medial or lateral compartments and minimal chondrocalcinosis within the
medial compartment. No fracture or dislocation or large suprapatellar joint effusion was
identified.

4

Dr. Zimmerman also provided treatment notes dated June 24 through December 2, 2011, in which he did not
comment on appellant’s right knee impairment.

3

In an updated report dated November 15, 2011, Dr. Weiss revised his January 20, 2011
report to indicate that, in terms of activities of daily living, appellant had difficulty with self-care,
going from a seated to a standing position, sleeping, sitting, standing, climbing stairs, lifting and
walking greater than 15 minutes. He stated that appellant wore a brace intermittently and could
no longer kneel on the right and could no longer perform recreational activities of playing drums
or swimming and had difficulty with golfing and driving. Dr. Weiss further indicated that
measurements of the patellofemoral space on a November 8, 2011 x-ray revealed bone-on-bone
or no cartilage interval. He concluded that his impairment rating remained the same or 24
percent for the right lower extremity. In a November 16, 2011 statement, appellant indicated that
he had purchased a motorized scooter since he could not walk for an extended period of time.
By decision dated January 18, 2012, an OWCP hearing representative affirmed the
July 21, 2011 schedule award decision. The medical adviser found the evidence submitted
subsequent to the hearing repetitive in nature. He found that Dr. Uejo’s report constituted the
weight of the medical evidence.
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.7 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.8
For decisions issued after May 1, 2009, the sixth edition will be used.9
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).10 Under the sixth edition, for lower extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE) and
Clinical Studies (GMCS).11 The net adjustment formula is (GMFH - CDX) + (GMPE CDX) + (GMCS - CDX).12 Under Chapter 2.3, evaluators are directed to provide reasons for
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404 (2011).

7

Id.

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

9

FECA Bulletin No. 09-03 (issued March 15, 2009).

10

A.M.A., Guides, supra note 3 at 3, section 1.3, “The ICF: A Contemporary Model of Disablement.”

11

Id. at 494-531.

12

Id. at 521.

4

their impairment rating choices, including choices of diagnoses from regional grids and
calculations of modifier scores.13
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the medical adviser for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale
for the percentage of impairment specified.14 In determining entitlement to a schedule award,
preexisting impairment to the scheduled member is to be included.15
ANALYSIS
The Board finds this case is not in posture for decision. As noted above, OWCP’s
procedures provide that, after obtaining all necessary medical evidence, the file should be routed
to the medical adviser for an opinion concerning the nature and percentage of impairment in
accordance with the A.M.A., Guides, with the medical adviser providing rationale for the
percentage of impairment specified.16 In this case, while the case file was submitted to Dr. Uejo,
an OWCP medical adviser, in July 2011, it was not forwarded to a medical adviser subsequent to
the November 16, 2011 hearing, when appellant submitted additional medical evidence including
a November 8, 2011 right knee x-ray and a revised report from Dr. Weiss. An OWCP’s hearing
representative did not explain why OWCP’s procedures were not followed in this instance.
The case will therefore be remanded to OWCP to forward the medical evidence described
above to an appropriate OWCP medical adviser for an opinion on the degree of appellant’s right
lower extremity impairment. After such development OWCP as deems necessary, it shall issue a
merit decision regarding whether appellant is entitled to an increased schedule award.
CONCLUSION
The Board finds that the case is not in posture for decision as to the extent of appellant’s
right lower extremity impairment.

13

Id. at 23-28.

14

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (January 2010).
15

Peter C. Belkind, 56 ECAB 580 (2005).

16

See Federal (FECA) Procedure Manual, supra note 14.

5

ORDER
IT IS HEREBY ORDERED THAT the January 18, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for proceedings
consistent with this decision of the Board.
Issued: December 4, 2012
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

